UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 MARATHON PATENT GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 01-0949984 (State of incorporation or organization) (I.R.S. Employer Identification No.) 2331 Mill Road, Suite 100 Alexandria, VA 22314 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class To be so registered Name of each exchange on which Each class is to be registered Common Stock, par value $.0001 The NASDAQ Stock Market LLC If this form relates the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities to be registered pursuant to Section12(g)of the Act: None Item 1. Description of Registrant’s Securities to be Registered. This registration statement relates to the common stock, par value $0.0001 per share (the “Common Stock”), of Marathon Patent Group, Inc. (the “Registrant”). The description under the heading “Description of Securities” relating to the Registrant’s Common Stock in the Registrant’s Registration Statement on Form S-1 (File No.333-196994), as amended (the “Registration Statement”), originally filed under the Securities Act of 1933, as amended (the “Securities Act”), with the Securities and Exchange Commission (the “Commission”) on June 24, 2014, is incorporated herein by reference. Any form of prospectus subsequently filed by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act that constitutes part of the Registration Statement shall be deemed to be incorporated herein by reference. Item 2. Exhibits. ExhibitNo. Description Amended and Restated Articles of Incorporation of the Company (Incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed with the SEC on December 9, 2011) Amended and Restated Bylaws of the Company (Incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed with the SEC on December 9, 2011) Certificate of Amendment to Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed with the SEC on February 20, 2013) Certificate of Amendment to Amended and Restated Articles of Incorporation (Incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed with the SEC on July 19, 2013) Certificate of Designations of Series A Convertible Preferred Stock of Marathon Patent Group, Inc. (Incorporated by reference to Exhibit 3.1 to the Company’s Current Report on Form 8-K, filed with the SEC on May 7, 2014) Certificate of Designations of Series B Convertible Preferred Stock of Marathon Patent Group, Inc. (Incorporated by reference to Exhibit 3.2 to the Company’s Current Report on Form 8-K, filed with the SEC on May 7, 2014) SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. MARATHON PATENT GROUP, INC. Dated:July 22, 2014 By: /s/ Francis Knuettel II Name: Francis Knuettel II Title: Chief Financial Officer
